ORDER Per curiam: Appellant LaAnthony Jones (“Jones”) appeals the motion court’s denial of his Rule 24.035 post-conviction motion. Jones pleaded guilty to forcible rape and felonious restraint and was sentenced to consecutive sentences of fifteen years and four years respectively. Jones sought post-conviction relief but, following an evidentiary hearing, the motion court denied Jones’s motion. Jones now appeals. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).